Title: To Benjamin Franklin from Dumas, 3 November 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 3 Nov. 1778.
Je n’ai pu refuser, il y a quelques jours, à un ancien Ami, très galant homme, une Lettre de présentation pour Vous, qu’il m’a demandée instamment. C’est Mr. Huet Duplessis, Médecin François revenant de St. Eustache avec sa famille, pour passer le reste de ses jours dans sa patrie.
Samedi passé je me suis fait un devoir, autant qu’un plaisir, d’obliger par une pareille Lettre Mr. Walter Pollard, qui m’a été adressé par Mr. Sam. Willhm. Stockton par Lettres écrites de Francfort. Ce jeune homme, né aux Barbades & élevé en Angleterre, où il a fait ses Etudes en Droit, m’a déployé des sentimens si aimables & si estimables, qu’il me seroit impossible de ne pas m’intéresser vivement pour lui. J’avois demandé à Mr. Stockton, à son passage ici, s’il ne connoissoit pas quelque personne sûre en Angleterre, qui pût donner de bonnes intelligences de ce qui se passoit là d’important, surtout dans les Ports. Mr. Stockton a écrit. La réponse, qui contenoit des choses très-intéressantes si elles étoient parvenues à temps, a été interceptée; & Mr. Pollard, ayant heureusement eu promptement connoissance du danger où l’avoit jeté son zele pour le service de la cause Américaine, s’est mis à couvert des recherches par la fuite. Un frere, qu’il a laissé fort malade à Bristol, & quelques amis, qui pensent comme lui, sont tout ce qu’il ait eu à regreter en quittant l’Angleterre. Sa retraite cependant n’est qu’un peu anticipée; & il n’en exécutera qu’un peu plutôt le dessein qu’il avoit formé d’aller s’établir à Philadelphie. Il attendra, soit à Rotterdam, ou quelque part en Flandres, qu’on lui ait fait tenir des Lettres, qu’il attend des Barbades, de Mr. son pere, qui est aussi grand partisan que lui de la cause Américaine, pour aller prêter, entre vos mains, serment de fidélité à l’Etat de Pensylvanie, & profiter d’une bonne occasion de faire sûrement le trajet.
Voilà, Monsieur, les titres auxquels je me suis persuadé que Mr. Pollard est digne de votre protection & bienveillance particuliere. Je craindrois de les affoiblir, si j’ajoutois rien de plus, que le respect sincere, qu’il partage avec moi, & avec lequel je suis, Monsieur, Votre très humble et très obéissant serviteur
Dumas


Je viens de procurer à Mr. Pollard un Passeport, pour pouvoir passer immédiatement à Paris, afin qu’il puisse, sans perdre trop de temps & se constituer en fraix inutiles, profiter de vos conseils paternels, & prendre le parti le plus convenable. Je regrette beaucoup, que sur un simple desir, manifesté dans la conversation à Mr. Stockton, celuici ait pensé, longtemps après, à engager ce bon jeune homme dans une correspondance, pour laquelle il faut une expérience plus consommée. Je voulois obliger le g—— F——: Le mal est fait. Appliquons-y le remede le plus salutaire possible. Voici, pour ne vous laisser rien à desirer, un Extrait de la Lettre de Mr. Stockton au sujet de Mr Pd. J’ajouterai seulemt que Mr. Stockton a depuis reçu la réponse de ce dernier; mais qu’elle avoit été ouverte en Angle. & qu’on y avoit inséré une fausse adresse, pour induire ainsi les correspondants en erreur, & recevoir leurs Lettres; & que Mr. Stockton, s’étant apperçu de la forgerie, n’a pas donné dans le panneau. J’aurois conseillé à Mr. Pd. de retourner en Angl. mais, malheureusement, pendant quelques semaines de séjour à Rotterdam, il a été trop épié pour pouvoir le faire en sûreté.
Mr. Pollard is acquainted with a English Gentleman, whom perhaps Dr. Fr—— may remember; His Name is Dr. Mc. Nemara, who had a House in George-Street Westminster. Mr. Pd. was under his Protection during the younger part of his Life: & Mr. Pd. is upon terms of strict Intimacy with Mr. Wm. Jones of Oxford, a Gentleman, who most probably is known to Dr. Fr—— by his writings, as well as personally acquainted.
Voilà ce que j’écris de la bouche-même de Mr. Pd. J’ajouterai, Monsieur, que vous n’avez pas à craindre d’être importuné à son occasion pour autre chose, que pour vos sages conseils & directions. Passy à S. E. M. le D. Franklin Min. Pl. des E. U. de l’A.

 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Ministre Plénipotentiaire / des Etats-Unis de l’Amerique / à Passy./.
Notation: Dumas. Novr. 3. 78
